DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
Claims 1 and 6-20 are presented for examination, with Claims 1, 11, and 17 being in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent Publication No. 2016/0323980 (“Weber”) in view of U.S. .
	Regarding Claim 1, Weber discloses a system (Fig. 1; [0045]) comprising: 
	a lighting controller (20 in Fig. 2; [0047]) including a smart port (24) and configured to control at least one lighting fixture ([0046], lines 9-13); and 
	a radio adapter communicatively coupled to the lighting controller via the smart port (64 in Fig. 13; [0064]; [0047]), the radio adapter configured to 
		establish a wireless communication link between the lighting controller and an external device ([0064]); 
		communicatively couple the external device to the lighting controller via the smart port ([0047]; [0064]; Fig. 13).
	Weber fails to specifically disclose providing a current time.
	However, Stockburger teaches providing a current time ([0052]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the system as disclosed by Weber with the provision of current time as taught be Stockburger, in order to enable a real time clock to be synchronized regularly and optimally, as evidenced by Stockburger ([0052], lines 8-11).
	The combination of Weber in view of Stockburger fails to teach a master time server configured to provide the current time, wherein the master time server is selected from a group of time servers based on a distance from the lighting controller.
	However, Yun teaches a master time server (device having best quality clock; [0065]) configured to provide the current time, wherein the master time server is 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the control system as taught by the combination of Weber in view of Stockburger, with the master time server as taught by Yun, in order to provide for better synchronization among the clocks in the lighting system, as evidenced by Yun ([0016]; [0116], lines 5-7).

	Regarding Claim 6, the combination of Weber in view of Stockburger and further in view of Yun further teaches wherein a second time server is selected as the master time server upon failure of the first time server to output the timing signal ([0111]-[0112] of Yun).
 
	Regarding Claim 7, Weber further discloses wherein the at least one light fixture includes a light-emitting diode ([0046]).

	Regarding Claim 8, Weber further discloses wherein the external device is at least one selected from a group consisting of a smart phone, a tablet computer, a smart watch, a laptop computer, a smart light switch, and a remote user-interface ([0064]).

	Regarding Claim 9, Weber further discloses wherein the lighting controller is configured to receive a lighting schedule ([0080]) from the external device ([0052]).

	Regarding Claim 10, Weber further discloses a daylight sensor (54 in Fig. 11) communicatively coupled to the lighting controller ([0062]).

	Regarding Claim 17, Weber discloses a device configured to communicatively couple to a lighting controller (Fig. 13; [0064]; 20 in Fig. 2; [0047]), the lighting controller including a smart port (24), the device comprising: 
	a transceiver ([0064]); and 
	an electronic processor configured to communicatively couple an external device to the lighting controller via the smart port ([0047]; [0064]).
	Weber fails to specifically disclose a timing signal.
	However Stockburger teaches a timing signal (ABSTRACT; [0052]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the device as disclosed by Weber with the timing signal as taught be Stockburger, in order to enable the real-time clock to be synchronized regularly and optimally, as evidenced by Stockburger ([0052], lines 8-11).
	The combination of Weber in view of Stockburger fails to teach a master time server configured to provide the current time, wherein the master time server is selected from a group of time servers based on a distance from the lighting controller.
	However, Yun teaches a master time server (device having best quality clock; [0065]) configured to provide the current time, wherein the master time server is selected from a group of time servers ([0065]) based on a distance from the lighting 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the control system as taught by the combination of Weber in view of Stockburger, with the master time server as taught by Yun, in order to provide for better synchronization among the clocks in the lighting system, as evidenced by Yun ([0016]; [0116], lines 5-7).

	Regarding Claim 18, the combination of Weber in view of Stockburger further teaches wherein the device further comprises a battery (30 in Fig. 1 of Stockburger; [0048]).

	Regarding Claim 19, the combination of Weber in view of Stockburger further teaches wherein the device is powered via a the battery when external power is unavailable ([0048] of Stockburger).

	Regarding Claim 20, the combination of Weber in view of Stockburger further teaches wherein the external power is provided from the lighting controller ([0048] of Stockburger).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0064795 (“Stockburger”) in view of U.S. Patent Publication No. 2016/0127118 (“Yun”).
Regarding Claim 11, Stockburger discloses a device (Fig. 1) comprising: 
	a real-time clock (28; [0052]); 
	a transceiver ([0052], lines 6-8); and 
	an electronic processor (22) configured to 
		communicatively couple the device to a lighting fixture network via the transceiver ([0053], lines 11-14); 
		transmit, via the transceiver, a time stamp message to the lighting fixture network, the time stamp message including the current time and date ([0052]).
	Stockburger fails to specifically disclose initializing a timer based on a priority value for the device; listening, via the transceiver, for a second time stamp message from a second device; and when the timer expires before receiving the second time stamp message, transmitting a third time stamp message, wherein the priority value determines the frequency at which stamp messages are transmitted by the transceiver; and wherein the priority value is based on a device type.
	However, Yun teaches initializing a timer based on a priority value for the device ([0013]; [0065]; [0106]); listening, via the transceiver, for a second time stamp message from a second device ([0096]; [0107]); and when the timer expires before receiving the second time stamp message, transmitting a third time stamp message (Fig. 11; [0095]; [0106]-[0108]; [0111]-[0113]), wherein the priority value determines the frequency at which stamp messages are transmitted by the transceiver (the priority value, i.e., of a grandmaster or a redundant grandmaster, is set via the sync message transmission wait timer driving module 1106 in Fig. 11, for example, see [0112]-[0115], setting the time between time stamp messages is equivalent to the claimed frequency of 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the control system of the device as disclosed by Stockburger, with the timer synchronization as taught by Yun, in order to provide for better synchronization among the clocks in the lighting system, as evidenced by Yun ([0016]; [0116], lines 5-7).
 
	Regarding Claim 12, the combination of Stockburger in view of Yun further teaches wherein the electronic processor is further configured to, when the second time stamp message is received before the time expires, reset the timer ([0067]; [0106]-[0108] of Yun), and set the real-time clock based on a time and date included in the second time stamp message ([0109] of Yun).

	Regarding Claim 13, Stockburger further discloses wherein the electronic processor is further configured to communicatively coupled an external device to a lighting controller ([0052]).

	Regarding Claim 14, Stockburger further discloses wherein the communicative coupling is wireless ([0018]; [0022]).



	Regarding Claim 16, Stockburger further discloses wherein the device is powered via the battery when external power is unavailable ([0048]).

Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.
	Regarding independent Claims 1 and 17, Applicants argue in essence that Yun fails to teach or suggest selecting a master time server from a group of time servers based on a distance from the lighting controller.
	The examiner cannot concur with Applicants argument because, Yun teaches a master time server, see device having best quality clock in paragraph [0065], configured to provide the current time, wherein the master time server is selected from a group of time servers, see again paragraph [0065], based on a distance from the lighting controller, that is, based on link delay information, propagation time delay information, etc., see paragraphs [0080] and [0086] of Yun, thereby meeting the broadly claimed limitations.
	Regarding independent Claim 11, Applicants argue in essence that while Yun discloses selecting a master clock based on a device having the highest priority and accuracy, Yun does not teach wherein the priority value is based on a device type.

“Devices participating in the network as time servers are given a priority value based on their device type. The priority value determines the frequency at which time stamp messages are initiated by that particular type of device. The device with the highest priority sends time stamp messages most frequently and therefore has the shortest time between time stamp messages.” 

	The examiner interprets, based on the above, the recitation “device type” as a device determined by the frequency at which messages are initiated by that type of device.
	Yun teaches wherein the priority value is based on a device type.  In Yun the priority value is based on a device type determined by the frequency at which messages are initiated by the type of device, see sync message transmission wait timer driving module 1106 in Fig. 11, for example, and paragraphs [0112]-[0115] of Yun, thereby meeting the broadly claimed limitations.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844